Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Applicant's election with traverse of group I, drawn to compounds of the formula IG and simple compositions thereof and elected species:

    PNG
    media_image1.png
    160
    333
    media_image1.png
    Greyscale

 in the reply filed on 10/24/2022 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search burden for the examiner to search all inventions.  
This is not found persuasive because the groups were found to be distinct or independent in the previous office action. The examiner would like to draw applicant's attention to the following:
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

The instantly claimed inventions may be classified in different classes/subclasses as according to CPC. For example, the elected species would be classified under C07D+ for compounds while method claims may be classified under A61P+. Thus this situation appropriately satisfies criteria (c) above. The examiner would encounter a serious search burden if a restriction requirement was not implemented. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 12, 13, and 15-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 1-11 and 14 is contained herein. Applicant’s elected species was found free of the art and the search extended to cover the full scope of formula IG.




Priority
The present application is a continuation of co-pending United States patent
application no. 17/387,883 filed on July 28, 2021, which is a continuation of International
patent application no. PCT/CA2021/050125 filed February 4, 2021 which claims the benefit of priority of co-pending United States provisional patent application no. 62/969, 934 filed on February 4, 2020.


Information Disclosure Statement
The examiner has considered the references cited in the information disclosure statement filed of record. 

Claim Objections
Claims 1-11 and 14 are objected to because of the following informalities:
In claim 1, “R3-R6” should be rewritten as “R3,R4, etc.” for clarity. Thus, the claim and claims dependent on it are objected to.
In claim 11, the preamble language “compound of claim 1 selected from” should more appropriately read “compound of claim 1 selected from the group consisting of” or similar language. Additionally claim 11 embraces duplicative chemical species such as: 


    PNG
    media_image2.png
    528
    420
    media_image2.png
    Greyscale
. The examiner recommends that all duplicative species are addressed. Correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 2, 4, 9, and 11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 26 of copending Application No. 17/387,883.  Although the conflicting claims are not identical, they are not patentably distinct from each other because there is significant overlap between the two applications.
The genus structure of the instant application may fully encompass the claimed compounds of ‘883 in claim 26 (see compound I-18 for example wherein R3,4,5,6,10 = H, R7,8 = deuterated methyl and Q selected from first carboxylic moiety shown at page 4 of claim 1 of instant application). Therefore, the claims are anticipated by the species of the copending application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The preamble of claim 1 reads “A compound of Formula IC”. However there is no Formula IC present in the claim but a chemical formula of IG. Thus, what are Applicants alluding to? (e.g. compounds of formula IG or something else not shown). Thus, the claim and claims dependent on it which do not rectify the issue are considered indefinite. For prior art issues, the examiner will assume all reasonable possibilities. Correction is required. Additionally, claim 1 recites variables “R12,13” where these variables are not present within the chemical formulas or any of the definitions associated therein.


Conclusion


No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624